MEMORANDUM **
Arnold Arruiza appeals from his 162-month sentence imposed following his guilty-plea conviction for conspiracy to distribute and possess with intent to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846.
Arruiza contends that his counsel was ineffective in fading to establish the amount of methamphetamine that Arruiza possessed for personal use. However, we decline to review Arruiza’s ineffective assistance claim on direct appeal. See United States v. Jeronimo, 398 F.3d 1149, 1156 (9th Cir.2005).
With respect to Arruiza’s remaining contentions, we conclude that Arruiza knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement. Accordingly, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.